Citation Nr: 1016696	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In this decision the RO denied a compensable 
evaluation for the Veteran's bilateral hearing loss.  In 
November 2009, the Veteran testified before the undersigned 
at a Board video conference hearing.  A transcript of the 
hearing has been incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that the noncompensable evaluation 
assigned for his bilateral hearing loss does not accurately 
reflect the severity of the disorder.

The Veteran testified at the Board video conference hearing 
in November 2009 that his hearing had deteriorated since he 
last underwent audiological testing by VA, in April 2008.  He 
said that he could tell this was the case because he was 
unable to hear anything or carry on a decent conversation 
when in a crowded room.  He also reported problems hearing 
high pitched noises included female voices and children's 
voices.  He went on to testify that he felt that his hearing 
loss had worsened since the April 2008 VA examination because 
he had to turn up the volume on his TV to hear it and ask 
people to talk louder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, although the April 2008 examiner provided 
audiometric findings, the examiner did not comment on the 
functional effects caused by the Veteran's hearing 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the Court held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  

Also, the April 2008 VA examiner reported that the Veteran's 
claims file had not been reviewed as it was an examination 
for an increased evaluation.  The fulfillment of the VA's 
statutory duty to assist the appellant includes requesting VA 
examination when indicated, conducting a thorough and 
contemporaneous medical examination by a specialist when 
indicated, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).    

Given the above, the Board finds that further VA examination 
of the Veteran is required in order to properly decide this 
appeal.

It should be pointed out that the Veteran submitted a private 
audiogram from Arkansas Otolaryngology dated in November 
2009, but the results are in graph form.  Consequently, the 
audiogram is inadequate for rating purposes since the 
findings do not conform to the regulatory rating requirements 
for evaluating hearing impairment as specified under 38 
C.F.R. § 4.85.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
The Veteran should be afforded the opportunity to supplement 
the record with examination findings (from the November 2009 
examination or otherwise) in a format which the Board can use 
to rate the service-connected bilateral hearing loss.

Lastly, the Veteran testified that following the April 2008 
VA examination he was given hearing aids at the medical 
center and had had additional medical appointments.  It thus 
appears that there are pertinent outstanding VA audiological 
records that must be obtained.  38 U.S.C.A. § 5103A(b).

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Copies of outstanding VA audiological 
treatment records from April 2008 to 
present should be obtained and added to 
the claims file.  If these records are not 
available, this fact should be documented 
in the claims file.  

2.  The Veteran should be afforded the 
opportunity to submit audiometric 
examination findings in a format which VA 
can use (and he should be provided the 
necessary information regarding audiology 
examination findings for rating purposes).  
He may submit such results for the 
November 2009 private audiogram or any 
other such examination.

3.  The Veteran should be afforded a VA 
audiological examination to evaluate the 
current severity of his hearing loss.  All 
indicated studies should be performed.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner for review.

4.  After completion of the above, review 
the record and determine if the 
appellant's claim for a compensable 
evaluation for his bilateral hearing loss 
can be granted.  If the claim is not 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

